           Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 1 of 7


                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA
                                                        *
                    vs.                                               Case No 1:19-cr-00539-CCB-1
                                                        *
       Jason Lawrence Green
                                                        *

                                                    ******

                                    MEMORANDUM AND ORDER


        This Court previously set forth the procedural history of this case in its April 2, 2020

order denying Defendant’s Motion for Reconsideration of Detention, which is incorporated by

reference. (ECF No. 21). That March 2, 2020 motion was premised on the proposal of a new

third-party custodian, as well as arguments disputing some details of the Government’s proffer.

(ECF No. 18). On April 7, 2020, Defendant filed a Motion for Emergency Reconsideration of

that order, raising concerns regarding the COVID-19 virus and the conditions of his detention at

the Correctional Treatment Facility (“CTF”) at the DC Jail complex.1 (ECF No. 22). The

government has filed its opposition responding to these new arguments. (ECF No. 24).

Defendant has filed a reply. (ECF No. 25). The Court finds that no hearing is necessary. For

the reasons set forth more fully below, Defendant’s Motion is DENIED.

        In its previous order, this Court, after carefully considering the Section 3142(g) factors of

the Bail Reform Act, including the new information offered by Defendant at that time, denied

Defendant’s motion. Defendant’s subsequent filings reiterate the arguments made in his original




1
 Defendant notes that these arguments would have been contained in a reply to the Government’s opposition to his
original motion, but the Court’s ruling intervened. Because these arguments were new, the Court allowed the
Government to file a second opposition.
           Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 2 of 7


motion such that the Court need not repeat its 3142(g) analysis again here. Suffice it to say that

those factors weigh strongly in favor of detention.

        That said, this Court has previously recognized that the COVID-19 pandemic does satisfy

Section 3142(f)(2(B)’s “changed circumstances” definition such that this Court should add those

considerations to its weighing of the other 3142(g) factors and perform an individualized

assessment of the appropriateness of continued detention. United States v. Martin, 2020 WL

1274857 (D. Md. March 17, 2020).

        In his latest argument, Defendant points to the growing number of COVID-19 positive

cases at the DC Jail complex, including CTF. (ECF No. 22 at 3-4; ECF No. 25 at 1-3).

Defendant contends that CTF is therefore falling short of implementing the required preventive

measures, as urged by several sources, most of which are aggregated in support of plaintiffs in

Banks v. Booth, et al. (20-849-CKK), a class action lawsuit brought in U.S. District Court for the

District of Columbia by detainees and inmates of the D.C. Jail Complex (including CTF) against

the District of Columbia Department of Corrections and its officials regarding COVID-19 and

seeking declaratory relief and habeas corpus relief. (ECF No. 22 at 5-11; ECF No. 25 at 13).

The union representing correctional officers at those facilities is also participating in that action.

        Additionally, although Defendant makes no contention that he has personally been

exposed to the virus, is experiencing any symptoms, or has been denied testing or COVID-19

treatment,2 he cites his underlying health conditions of asthma, high blood pressure and chronic

obstructive pulmonary disease as putting him at particular risk for complications should he


2
 Defense counsel states that he has received information that Defendant’s asthma inhaler was taken from him and
he has not gotten in back despite requests. (ECF No. 25 at 10). Counsel extrapolates from that that if Defendant did
need COVID-19 testing or treatment, it would not be forthcoming. The Court rejects this as speculative, especially
given that the circumstances of the removal of Defendant’s inhaler are unknown.


                                                         2
           Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 3 of 7


contract the virus.3 ECF No. 22 at 12-14. Defendant also points to other court decisions where

detainees and inmates at the DC Jail complex have been released due to COVID-19 concerns.

Id. at 15-16; ECF No. 25 at 5. Further, Defendant argues that his 5th and 6th amendment rights

under the U.S. Constitution have been impaired, superseding the Bail Reform Act and mandating

his release. (ECF No. 22 at 17-18; ECF No. 25 at 14-15). Finally, in Defendant’s reply, he

alternatively argues that he should be temporarily released pursuant to Section 3142(i) of the Bail

Reform Act. (ECF No. 25 at 15).

        For its part, the Government points to the measures undertaken by CTF to prevent,

control and treat COVID-19. (ECF No. 24 at 13-19). It argues that any risk to Defendant is

speculative and, in any event, far outweighed by the other factors of the Bail Reform Act. It

emphasizes another series of decisions where courts have detained individuals notwithstanding

COVID-19 concerns, even where underlying health conditions were present. Id. at 1-2 and 20.

Finally, it disputes any constitutional issues given that Defendant cannot establish deliberate

indifference on the part of CTF given the many measures undertaken and no particular lack of

COVID-19 care to Defendant, and that any restrictions on the right to counsel are modest,

temporary and necessary given the pandemic. Id. at 18-19 and 22-24.

        The Court first reiterates that it must make an individual assessment based on the

unique circumstances that each case presents in weighing the 3142(g) factors and the

COVID-19 issues. Accordingly, decisions in other cases, while often helpful where clear

parallels can be drawn, cannot replace that assessment.




3
  The Government questions the extent to which Defendant’s underlying health conditions, some of which are not
yet supported by medical records, put him at increased risk for complications. For purposes of this motion however,
the Court will assume that Defendant does have the underlying health conditions he lists that put him at increased
risk for complications.
                                                        3
          Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 4 of 7


       The Court has previously recognized that those in custodial situations—whether they be

hospitals, nursing homes, or detention facilities—are at increased risk for contracting COVID-19

because of the difficulty of fully implementing public health advice in such settings given

competing concerns such as security. But there is still significant risk for contracting the virus

in the community at large due to a lack of widespread testing capacity, compliance with social

distancing directives, the inability to identify asymptomatic carriers and the prevalence of virus

in the community (which can be difficult to ascertain). Further, Defendant’s underlying health

conditions increase his risk of complications should he contract the virus either within or outside

of CTF. In short, release does not eliminate risk and the degree to which it reduces Defendant’s

risk is not known with any precision. While it is tempting to say that comparing the number of

identified cases at CTF to the number of cases in a given outside community defines that

difference in risk, that would assume that the samples are representative and that testing and

surveillance methods are equal, none of which is established.

       As for the adequacy of the CTF response to the unprecedented pandemic, just as within

CTF, the number of cases in the community at large, together with accompanying morbidity and

mortality, continue to rise notwithstanding a full arsenal of preventive measures being

implemented such that the Court cannot conclude from a rising number of positive cases that the

measures being taken are inadequate. The Court appreciates that there are competing

assessments of the CTF response from credible sources. The Court is aware that in the Banks v.

Booth litigation referenced above, presiding Judge Colleen Kollar-Kotelly has ordered amici into

the DC Jail complex to include CTF for inspection and fact finding, which hopefully will add

greater clarity to conditions, response, and treatment availability. But at this stage, the Court

cannot conclude that those measures are constitutionally inadequate based on the record before

it, especially where Defendant is not symptomatic and cannot point to a deprivation of COVID-

                                                  4
           Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 5 of 7


19-related medical care personal to him so as to begin to establish deliberate indifference. See

United Stated v. Gray, 2020 WL 1554392 (D. Md. April 1, 2020).

       Defendant’s Sixth Amendment concerns are similar to those recently addressed by Judge

Ellen Hollander of this Court in United States v. West, 19-ELH-364, ECF 33 at 10-11. There,

Judge Hollander found the temporary restrictions at CTF reasonable and necessary in light of the

pandemic and the fact that criminal proceedings in this Court have been continued through June

5, 2020 by Standing Order of this Court. Id.

        As for temporary release under Section 3142(i), that provision permits “the

temporary release of the person, in the custody of a United States marshal or other

appropriate person, to the extent that the judicial officer determines such release to

be necessary for the preparation of the person’s defense or for another compelling

reason.”    As observed with regard to Defendant’s Sixth Amendment claims, the

restrictions imposed at CTF are reasonable, necessary, and temporary. Moreover,

all cases have been postponed by this Court’s most recent Standing Order through

June 5, 2020. Thus, at least at this time, temporary release is not justified on the

basis of preparation of his defense.

        In terms of “other compelling need,” in Section 3142(i), this provision has

“sparingly” been used to justify temporary release for a specific medical treatment,

such as cancer treatment. United States v. Hamilton, 2020 WL 1323036 (E.D.N.Y.

March 23, 2020) at p. 3. In the context of COVID-19, United States. v. Clark, 2020

WL 1446895 (D. Kan. March 25, 2020), is instructive as it sets forth the following

four factors to be considered: (1) The original grounds for detention; (2) the

specificity of a defendant’s COVID-19 concerns; (3) the extent to which the

proposed release plan is designed to mitigate or exacerbate other COVID-19 risks to
                                          5
         Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 6 of 7


the defendant; and, (4) the likelihood that a defendant’s release would increase the

COVID-19 risks to others. Id. at p. 3. The Defendant has the burden on those factors.

See United States v. Sanders, 2020 WL 1528621 (D. Kan. March 31, 2020) at p. 3.

       As noted in this Court’s previous order, the original factors for detention are

strongly in the Government’s favor. As in Clark, although Defendant does have

underlying health conditions that may well increase his risk for complications should

he contract the disease, the remainder of his argument is generalized. The remaining

two factors depend in large part on how compliant Defendant would be with the

directives of public officials and health experts should he be released. Given his

poor prior track record with compliance on supervised release conditions, the Court

has significant pause.       Finally, Section 3142(i) contemplates release to a U.S.

Marshal or other “appropriate person. The Court’s previously expressed concerns

in its original April 2, 2020 order regarding the ability of the proposed third-party

custodians to ensure compliance disqualifies them from this designation.

       In conclusion, in the context of the COVID-19 pandemic, Congress, through

the Bail Reform Act, has tasked this Court with responsibilities to the community at

large that go beyond COVID-19 such that the Court must give full consideration to all

the consequences of a defendant’s release as it impacts community safety.        There were no

3142(g) factors in Defendant’s favor so as to rebut the presumption of detention given the crimes

charged. Defendant has performed very poorly on community supervision in the past, which

gives the Court significant concern not only that he would comply with release conditions, but

also that he would comply with advice from public officials and public health experts regarding

COVID-19 precautionary measures. This is further exacerbated by the unavailability of 24/7

continuous electronic monitoring, especially in the setting of a defendant who was able to carry

                                                6
          Case 1:19-cr-00539-CCB Document 28 Filed 04/15/20 Page 7 of 7


out his alleged activity without detection by some of the same family members he now proposes

for third party custodians.

       Accordingly, Defendant’s Motion for Emergency Reconsideration is DENIED.



 4/15/2020                                         /s/
Date                                              J. Mark Coulson
                                                  United States Magistrate Judge




                                              7
